DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YIN GUOHUI et al. CN 103560504 teaches a heating control method of a power battery pack of an electric vehicle. The heating control method is implemented by a whole vehicle instrument, a whole vehicle control unit, a power battery system, a motor control system and a driving motor, wherein the whole vehicle instrument is connected with the whole vehicle control unit, the whole vehicle control unit is connected with the power battery system and the motor control system respectively, and the motor control system is connected with the power battery system and the driving motor respectively. According to the method, power batteries are heated by virtue of an original electric drive system of the electric vehicle, the energy of the power batteries is mainly used for the self heating of the power batteries, so that the temperature of the power batteries can be rapidly raised without extra cost, and the heating efficiency is high (ABSTRACT).
	Allowable Subject Matter
Claims 21-33 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest a control method for heating a battery pack comprising, inter alia, controlling by the motor controller, in response to the first control signal as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 18, 2022

/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836